Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 7/29/2021 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1-20 are pending, 
	Claims 1, 9 and 16 are amended,
	Claims 1, 9 and 16 are independent claims,
Claims 1-20 are rejected.

Response to Arguments
4.	With respect to Double Patenting Rejection, Applicant stated a Terminal Disclaimer will be filed if necessary when all claims are indicated as allowable.  Examiner reasserts the double patenting rejection accordingly.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

	Claims 1, 2, 3, 6, 7, 9, 10, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, 12 and 17 of U.S. Patent No. 10681307. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in instant application are broader than claims in patent 10681307.  Independent claim 1 of patent 10681307 recites features of "… receive a request to execute a feature not supported by the first communication service provider…” which do not appear in independent claim 1 in instant application, and are cited in dependent claim 2 in instant application.  Please note independent claim 1 of Patent 10681307 cites transiting from the first communication service provider to the second communication service provider, and the first communication service provider does not support a feature that the second communication service provider does support the feature, it would have been obvious to one of ordinary skill in the art at the time of the invention to recognize that the communication session transits from the first communication service provider to the second communication service provider, as cited in independent claim 1 of instant application. The features of the instant claims 3-8 do not appear to contain additional limitations over the claims 2-11 of patent . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




As for independent claim 1, Turner discloses: A tangible, non-transitory, machine-readable medium comprising machine-executable instructions which, when executed by at least one processor of a machine , cause the at least one processor to: receive a first request to participate in a group communication session via a first communication service (Fig. 3 and [0055], three parties, User A 302, User B 304, and User C 306, involved 308 in an IM session (a first communication service), such as a chat session which could occur during a shared application session); in response to the first request, initialize the group communication session via the first communication service (Fig. 3 and [0055], three parties, User A 302, User B 304, and User C 306, involved 308 in an IM session (a first communication service), such as a chat session which could occur during a shared application session), wherein the first communication service comprises a group text-based communication service (Fig. 3 and [0055], three parties, User A 302, User B 304, and User C 306, involved 308 in an IM session (a first communication service), such as a chat session which could occur during a shared application session); during the group communication session, receive a second request to participate in the group communication session via a second communication service (Fig. 3 and [0055], User A 302, the conference call requester, could request a conference call (a second communication service)); in response to the second request, determine whether each participant of the three or more participants comprises a respective account associated with the second communication service ([0044], address is the identifier for where a participant to a conference call may be contacted, and may be, but is not limited to, a PSTN or cellular phone number, such as an ANI, or a unique identifier associated with a voice over Internet protocol communications path; [0055], the IM service in communication with User A’s NAD could be implemented to be aware of the on-going IM session, such that the software could determine the list of conference call targets from the list of parties presently in the IM session; [0056], to determine whether User A is a subscriber to a service providing the conference call server; [0057], to verify Users B and C phone numbers for the conference call, or to provide information regarding calling them if no address information is available); and in response to determining that at least one participant of the three or more participants comprises respective accounts associated with the second communication service, transition the at least one participant of the three or more participants of the group communication session from the first communication service to the second communication service ([0058], the conference call server may initiate a conference call bridge between the conference requester and the targets. If it is determined that, for each target, that direct dial calls are enabled, the conference bridge provider can dial the direct dial number for the targets, connect to VOIP paths if VOIP connections are to be used, or may implement a combination of direct dialed and VOIP connections).

wherein the second communication service comprises a voice-based communication service (Turner: [0002], initiating a conference call between two or more users, and more particularly to initiating a voice conference call between two or more users).  

As for dependent claim 4, Turner further discloses: wherein the second communication service comprises a video feature (Turner: [0047], including videoconferencing in which participants are visible to other participants as well as able to verbally communicate with each other).  

As for dependent claim 5, Turner further discloses: transitioning the group communication session from the first communication service to the second communication service comprises: initializing communication via the second communication service (Turner: [0058], the conference call server may initiate a conference call bridge between the conference requester and the targets); and ending communication via the first communication service (Turner: [0068], the conference call requester may be able to signal to the conference call server that an on-going conference call should be terminated).  

As for dependent claim 6, Turner further discloses: transitioning from the first communication service to the second communication service comprises transitioning from a first communication protocol to a second communication protocol (Turner: [0015], via a publicly switched telephone network; [0020], instant .  

As for dependent claim 7, Turner further discloses: the first communication protocol is a telephonic communication protocol (Turner: [0015], via a publicly switched telephone network) and the second communication protocol is an Internet communication protocol (Turner: [0020], Internet protocol networks to deliver text chat and other information to distributed users in real-time).

As per Claim 9, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.  



As per Claim 16, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner as applied on claims 1 and 9, and in view of Kejio Virtanen et al (US Publication 20040048612 A1, hereinafter Virtanen).

As for dependent claim 2, Turner discloses switching from instant messaging to a conference call including videoconference, the videoconference may comprise a communication feature, video feature, which is not supported by the instant messaging, in addition, in an analogous art of switching communication mode, Virtanen discloses: the second communication service comprises a communication feature, wherein the communication feature is not supported by the first communication service (Virtanen: Fig. 15A, audio connection is on for the first communication service supporting audio call, not supporting video communication service). 
are in analogous art because they are in the same field of endeavor, managing communication services between users. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Turner using the teachings of Virtanen to expressly include one communication service comprises a feature which not supported by the other communication service. It would provide Turner’s method with enhanced capabilities of switching to a communication service which may provide more features.
 
As per Claim 10, it recites features that are substantially same as those features claimed by Claim 2, thus the rationales for rejecting Claim 2 are incorporated herein.

8.	Claims 8, 15, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turner as applied on claims 1 and 9 and 16, and further in view of David Bantz et al (US Publication 20050091364 A1, hereinafter Bantz).

As for dependent claim 8, Turner discloses switching from the first communication service to the second communication service including utilizing third party conference call providers for the actual initiation of a conference call based on parameters generated by the conference call server or the conference call requester, and selecting different service providers ([0059]-[0061]), in addition, in an analogous art of dynamically transiting services, Bantz clearly discloses: transitioning from a first service provider to a second service provider (Abstract and [0028], providing real-.
Turner and Bantz are in analogous art because they are in the same field of endeavor, managing communication services between users. Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Turner using the teachings of Bantz to include switching from the first service provider to the second service provider. The motivation is to switch to another service provider that supports the desired feature when the first service provider does not support the feature.

As per Claim 15, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Primary Examiner, Art Unit 2171